EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is entered into as of October 6,
2012, between MGT Capital Investments, Inc., a Delaware corporation, with
headquarters located at 500 Mamaroneck Avenue, Suite 204, Harrison, NY 10528
(the “Company”) and the investor listed on the signature page hereto (the
“Holder”).

 

RECITALS

 

A. The Holder is the owner of $1,750,000 aggregate principal amount of the
Company’s senior secured convertible notes (the “Notes”) issued pursuant to that
certain Securities Purchase Agreement, dated as of May 24, 2012, by and among
the Company and the investors listed on the signature pages thereto (the
“Securities Purchase Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the Securities
Purchase Agreement.

 

B. The Company desires to exchange the following consideration (the “Exchange
Consideration”) for the Notes: (i) 50,000 shares (as adjusted for stock splits,
stock dividends or similar events after the date hereof) of the Company's common
stock ("Common Stock"), par value $0.001 per share (the “Exchange Shares”) and
(ii) a cash payment of $1,750,000 (the “Cash Payment”).

 

AGREEMENT

 

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:

 

1. Exchange. Subject to the satisfaction (or waiver) of the conditions set forth
in Sections 5 and 6 of this Agreement, on the Closing Date, the Holder’s Notes
shall be deemed cancelled and the Company shall deliver to the Holder (i) the
Exchange Shares and (ii) the Cash Payment and the Legal Fee Payment (as defined
below) by wire transfer of immediately available funds to the Holder’s
account(s) as set forth in Exhibit A hereto.

 

2. Closing. The consummation of the transactions contemplated by this Agreement
(the “Closing”) shall occur at 10:00 a.m. (New York City time) on the date
hereof, or such other dates and times as the parties agree upon in writing (the
“Closing Date”).

 

3. Representations and Warranties of the Company. The Company represents and
warrants to the Holder as follows:

 

a. Authorization; Enforceability. (i) The Company has the requisite power and
authority to enter into and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby, (ii) the execution and delivery
of this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company, and (iii) this Agreement constitutes a legal,
valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.

 

 

 



b. No Conflicts; Consents. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated will not (i) result in a violation of the Company’s certificate of
incorporation of the Company or its by-laws, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party except the Notes, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and the rules of the Principal Market,
applicable to the Company or by which any property or asset of the Company is
bound or affected. The Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by hereby, other than the filing by the Company of a
listing application for the Exchange Shares with the Principal Market, which
shall be done pursuant to the rules of the Principal Market.

 

c. Compliance with Securities Laws. The transactions provided for in this
Agreement do not contravene any applicable securities laws and the rules and
regulations promulgated thereunder, and the transactions contemplated hereby are
in compliance with Section 3(a)(9) of the Securities Act of 1933, as amended
(the “1933 Act”).

 

d. Holding Period. For the purposes of Rule 144, the Company acknowledges that
it agrees with the Holder that the holding period of the Notes may be tacked on
to the holding period of the Exchange Shares, and the Company agrees not to take
any position contrary to this Section 3(d).

 

e. Exchange Shares. The Exchange Shares have been duly authorized and, when
issued and delivered in accordance with the terms of this Agreement, will be
validly issued, fully paid and non-assessable and free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof.

 

f. Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information that will not be disclosed in, or prior to, the
8-K Filing (as defined below). The Company understands and confirms that the
Holder will rely on the foregoing representations in effecting transactions in
securities of the Company. No event or circumstance has occurred or information
exists with respect to the Company or any of its subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, but for the passage of time, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed. No Material Adverse Effect currently exists or
is reasonably expected to occur.

 

 

 



4. Representations and Warranties of the Holder. The Holder represents and
warrants to the Company as follows:

 

a. Title to Notes. The Holder has good, legal and marketable title to the Notes,
free and clear of any and all liens or adverse claims. As of the Closing Date,
the Holder shall not have assigned, conveyed or transferred any interest
whatsoever (contingent or otherwise) in the Notes to any third party and the
Notes shall be delivered to the Company free and clear of any and all liens or
adverse claims.

 

b. Authorization; Enforceability. (i) The Holder has the requisite power and
authority to enter into and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby, (ii) the execution and delivery
of this Agreement by the Holder and the consummation by the Holder of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Holder, and (iii) this Agreement constitutes a legal,
valid and binding obligation of the Holder, enforceable against it in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors' rights and remedies.

 

c. No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the consummation by the Holder of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of the
Holder or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.

 

5. Conditions to the Company’s Obligations. The obligation of the Company to
make the Cash Payment and to issue the Exchange Shares to the Holder at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing the Holder with prior written notice thereof:

 

a. Delivery of the Notes. The Holder shall have delivered the Holder's Notes to
the Company or to an attorney at Sichenzia, Ross, Friedman Ference LLP for the
benefit of the Company.

 

b. Representations and Warranties. The representations and warranties of the
Holder shall be true and correct in all material respects as of the date when
made and as of the Closing Date, except for representations and warranties that
are expressly made as of a particular date, which shall be true and correct in
all material respects as of such date.

 

 

 



c. Mutual Release. The Company shall have received the letter attached hereto as
Exhibit B, executed by __________.

 

d. No Prohibition. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

6. Conditions to the Holder’s Obligations. The obligation of the Holder to
deliver the Notes at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for the Holder’s sole benefit and may be waived by Holder at any
time in its sole discretion by providing the Company with prior written notice
thereof:

 

a. Exchange Shares. The Company shall have duly authorized the issuance of the
Exchange Shares and, contemporaneously with, but immediately following the
Closing, file an additional listing application with the NYSE MKT covering the
Exchange Shares.

 

b. Payments. The Company shall have delivered the Cash Payment and the Legal Fee
Payment (as defined below) by wire transfer of immediately available funds to
the Holder’s account(s) as set forth in Exhibit A hereto.

 

c. Representations and Warranties. The representations and warranties of the
Company shall be true and correct in all material respects as of the date when
made and as of the Closing Date, except for representations and warranties that
speak as of a particular date, which shall be true and correct in all material
respects as of such date.

 

d. Mutual Release. The Company shall have executed and delivered to
_____________ the letter attached hereto as Exhibit B (the "Release Letter"),
and a copy of such executed Release Letter shall have been delivered to the
Holder.

 

e. No Prohibition. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

f. Other Agreements. The Company and each of the other holders of Notes (the
"Other Holders") (i) shall have executed agreements (the "Other Agreements")
identical to this Agreement, except that Section 10(f) shall not be included in
the Other Agreements, (ii) shall have satisfied or waived all conditions to the
closings contemplated by such agreements and (iii) the Other Holders shall have
surrendered their Notes to the Company or to Sichenzia, Ross, Friedman Ference
LLP.

 

 

 



7. Covenants.

 

a. Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the first Business Day following the date of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms of the transactions contemplated hereby in the
form required by the 1934 Act (including all attachments, the "8-K Filing").
Upon the filing of the 8-K Filing with the SEC, the Holder shall not be in
possession of any material, nonpublic information received from the Company, any
of its subsidiaries or any of its respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide the Holder with any
material, nonpublic information regarding the Company or any of its subsidiaries
from and after the filing of the 8-K Filing with the SEC without the express
written consent of the Holder. If the Holder has, or believes it has, received
any such material, nonpublic information regarding the Company or any of its
Subsidiaries from the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates or agents, it may provide the Company
with written notice thereof. The Company shall, within two (2) Trading Days (as
defined in the Notes) of receipt of such notice, make public disclosure of such
material, nonpublic information. In the event of a breach of the foregoing
covenant by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees and agents, in addition to any other
remedy provided herein or in the Transaction Documents, the Holder shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. The Holder shall not have
any liability to the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents for any such
disclosure. To the extent that the Company delivers any material, non-public
information to the Holder without the Holder's consent, the Company hereby
covenants and agrees that the Holder shall not have any duty of confidentiality
with respect to, or a duty not to trade on the basis of, such material,
non-public information. Subject to the foregoing, neither the Company, its
Subsidiaries nor the Holder shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of the
Holder, to make any press release or other public disclosure with respect to
such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Holder shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Holder, neither the Company nor any of its Subsidiaries or affiliates shall
disclose the name of the Holder in any filing, announcement, release or
otherwise; provided, however, that with respect to any disclosure in the 8-K
Filing, the consent of the Holder shall not be unreasonably withheld.

 

 

 



b. Mutual Release of Claims. Effective as of the Closing, for good and valuable
consideration, the sufficiency of which is hereby acknowledged, provided that
the transactions contemplated by this Agreement, including, without limitation,
the payment by the Company of the Cash Consideration and the issuance of the
Exchange Shares, are valid and not challenged or subject to cancellation or
recapture, the Company, for itself and its officers, directors, parents,
subsidiaries, affiliates, shareholders, employees, agents, managers, members,
legal representatives, successors and assigns, release, acquit and forever
discharge the Holder and its respective officers, directors, parents,
subsidiaries, affiliates, shareholders, employees, agents, managers, partners,
members, legal representatives, successors and assigns, from any and all claims,
causes of action, liability, responsibility and demands, whether in law or in
equity, contract or tort, statutory or common law, including claims of
indemnification or contribution, fixed or contingent, known or unknown, asserted
or unasserted, related to the Notes which they ever had, now have or hereafter
can, shall or may have arising from any action or inaction from the beginning of
the world to the date of this Agreement. Effective as of the Closing, for good
and valuable consideration, the sufficiency of which is hereby acknowledged,
provided that the transactions contemplated by this Agreement are valid and not
challenged or subject to cancellation or recapture, the Holder, for itself and
its officers, directors, parents, subsidiaries, affiliates, shareholders,
employees, agents, managers, members, legal representatives, successors and
assigns, release, acquit and forever discharge the Company and its respective
officers, directors, parents, subsidiaries, affiliates, shareholders, employees,
agents, managers, partners, members, legal representatives, successors and
assigns, from any and all claims, causes of action and liability, whether in law
or in equity, contract or tort, statutory or common law, including claims of
indemnification or contribution, fixed or contingent, known or unknown, asserted
or unasserted, related to the Notes which they ever had, now have or hereafter
can, shall or may have arising from any action or inaction from the beginning of
the world to the date of this Agreement Notwithstanding anything to the contrary
contained herein, nothing herein shall release any person or entity from any
existing obligations under any contract or other instrument (other than those
set forth in the Notes).

 

c. Release of Liens. Following the Closing, the Holder shall file, or cause to
be filed, UCC-3s or other applicable documents to release any and all liens that
the Holder acquired pursuant to the Transaction Documents in connection with its
ownership of the Notes and shall return all stock certificates of the Company’s
subsidiaries that it acquired in connection with the Security Agreement, which
is one of the Transaction Documents.

 

d. Delivery of Exchange Shares or Exchange Shares Cash Amount. No later than two
Trading Days after the earlier of (i) the date the NYSE MKT approves the listing
of the Exchange Shares and (ii) the date the Company is no longer listed on the
NYSE MKT, the Company shall duly issue and deliver the Exchange Shares to the
Holder. If the Company has not duly issued and delivered the Exchange Shares to
the Holder on or prior to November 30, 2012 (the "Trigger Date"), whether
because the NYSE MKT has not approved the listing of the Exchange Shares by such
date and the Company is listed on the NYSE MKT on such date or for any other
reason, in lieu of delivering the Exchange Shares to the Holder, the Company
shall pay to the Holder an amount of cash equal to the Exchange Shares Cash
Amount (as defined below) by wire transfer of immediately available funds to the
Holder's account(s) set forth in Exhibit A hereto or such other account(s) as
the Holder may designate to the Company in writing. As used herein, "Exchange
Shares Cash Amount" means the dollar amount calculated by multiplying (x) 50,000
(which represents the number of Exchange Shares otherwise issuable hereunder (as
such number may be adjusted for stock splits, stock dividends or similar events
after the date hereof)) by (y) the arithmetic average of the Weighted Average
Prices (as defined in the Notes as in effect on the date hereof) of the
Company's Common Stock calculated during the ten (10) Trading Days immediately
following the Trigger Date.

 

 

 



e. Release Letter. Contemporaneously with the execution of this Agreement, the
Company shall execute the Release Letter and deliver such Release Letter
executed by the Company to the Holder to be held in escrow. Such Release Letter,
subject to the following proviso, shall be deemed to be released from escrow to
____________ and the Holder by the Company subject to, and upon, the Closing;
provided, however, if the Holder has delivered the Notes to the Company for
cancellation or is prepared to do so (but for the Company's failure to satisfy
one or more closing conditions) and the Company shall fail to make the Cash
Payment and/or the Legal Fee Payment to the Holder or shall fail to satisfy the
condition set forth in Section 6(a) with respect to the Exchange Shares prior to
5:00 pm (New York City time) on October 10, 2012, then, notwithstanding whether
the Closing occurs or not prior to such time , the Release Letter executed by
the Company shall immediately become in full force and effect, shall be released
from escrow by the Company and shall be deemed to have been delivered by the
Company to ____________ and the Holder.

 

8. Transaction Documents.

 

a. Except as otherwise expressly provided herein, the Transaction Documents
(other than the Notes) are, and shall continue to be, in full force and effect
and are hereby ratified and confirmed in all respects. The Holder’s execution of
this Agreement shall not constitute a novation, refinancing, discharge,
extinguishment or refunding nor is it to be construed as a release, waiver or
modification of any of the terms, conditions, representations, warranties,
covenants, rights or remedies set forth in the Transaction Documents, except as
expressly provided herein.

 

b. On and after the Closing Date (i) all references in the Transaction Documents
to the “Transaction Documents”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Transaction Documents shall include this Agreement,
(ii) all references in Sections 4, 5 and 9 of the Securities Purchase Agreement
to the “Securities” shall include the Exchange Shares and (iii) all references
in Sections 4, 5 and 9 of the Securities Purchase Agreement to the "Conversion
Shares" shall include the "Exchange Shares".

 

9. Termination. In the event that the Closing does not occur on or before two
(2) Business Days from the date hereof, due to the Company's or the Holder's
failure to satisfy the conditions set forth in Sections 5 and 6 hereof (and the
non-breaching party's failure to waive such unsatisfied conditions(s)), the
non-breaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party. Upon such termination (other than the
provisions contained in Section 7(e) with respect to the Release Letter and
Section 10(f) with respect to the Legal Fee Payment, which shall survive), the
terms hereof shall be null and void and the parties shall continue to comply
with all terms and conditions of the Transaction Documents, as in effect prior
to the execution of this Agreement.

 

 

 



10. Miscellaneous.

 

a. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

b. Counterparts, Signatures by Facsimile. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties. This Agreement, once executed by a
party, may be delivered to the other parties hereto by electronic mail or
facsimile transmission of a copy of this Agreement bearing the signature of the
party so delivering this Agreement.

 

c. Construction ; Headings. This Agreement shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any Person as
the drafter hereof. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

d. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to the matters covered herein. No
provision of this Agreement may be waived or amended other than by an instrument
in writing signed by the parties.

 

e. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses and facsimile numbers and e-mail addresses
for such communications shall be:

 

 

 



If to the Company:

 

MGT Capital Investments, Inc.

500 Mamaroneck Avenue, Suite 204

Harrison, NY 10528

Telephone: (914) 630-7430

Facsimile: (914) 630-7532
Attention: Robert Ladd, President and CEO
E-mail: rladd@mgtci.com

 

With a copy (for informational purposes only) to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway – 32nd Floor

New York, NY 10006
Telephone: (212) 930-9700
Facsimile: (212) 980-9725
Attention: Jay Kaplowitz, Esq.
E-mail: jkaplowitz@srff.com

 

If to the Holder:

 

 

With a copy (for informational purposes only) to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone: (212) 756-2000
Facsimile: (212) 593-5955
Attention: Eleazer N. Klein, Esq.
E-mail: eleazer.klein@srz.com

 

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

 

 



f. Expenses. The Company shall reimburse __________________ or its designee(s)
(in addition to any other expense amounts paid to any Buyer or its counsel prior
to the date of this Agreement) for all reasonable costs and expenses incurred in
connection with the transactions contemplated hereby (including all reasonable
legal fees and disbursements in connection therewith, documentation and
implementation of the transactions contemplated by hereby) in an amount not to
exceed $15,000 (the "Legal Fee Payment"). Other than as set forth above, each
party hereto shall be responsible for its own fees and expenses incurred in
connection with the transactions contemplated by this Agreement.

 

g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Holder.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 



 

IN WITNESS WHEREOF, the Company and the Holder have caused this Agreement to be
duly executed as of the date first above written.

  

Company:

MGT CAPITAL INVESTMENTS, INC.

 

 

 

  By: ____________________________________
Name:
Title: Holder:

 

 

 

 

  By: ____________________________________
Name:
Title:

 



 

